Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 05/10/2021. In virtue of this communication, claims 1-22 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/10/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 05/10/2021 is accepted as part of the formal application.

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1-3 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-9 and 11-20 of U.S. Patent No. 11005174.




US Application 17315964
Claim 1, An antenna array, comprising: first and second patch antenna elements disposed on a first side of a substrate, the first and second patch antenna elements separated by a gap; and
a meander line (ML) slot formed in a ground plane disposed on a second side of the substrate, the ML slot aligned with the gap between the first and second patch antenna elements, where the ML slot comprises two multiply folded sections extending from opposite ends of that ML slot towards a center point of that ML slot with the opposite ends of the two multiply folded sections connected by a linear section extending between the opposite ends of the ML slot, and where distal ends of the two multiply folded sections are separated by a fixed distance.




Claim 2, The antenna array of claim 1, wherein a gap distance between the first and second patch antenna elements is less than 0.1λ.sub.g, where λ.sub.g is a guided wavelength of the excitation frequency of the antenna array.

Claim 3, The antenna array of claim 1, comprising a pair of ML slots aligned with the gap between the first and second patch antenna elements.



Claim 6, The antenna array of claim 3, wherein a length of the pair of ML slots is greater than a length of the gap.


Claim 7, The antenna array of claim 1, comprising a plurality of ML slots aligned with the gap between the first and second patch antenna elements.



Claim 8, The antenna array of claim 7, wherein the plurality of ML slots are separated by a fixed distance.




Claim 9, The antenna array of claim 1, comprising a tunable capacitor between the distal ends of the two multiply folded sections.

Claim 10, The antenna array of claim 1, comprising: a plurality of patch antenna elements including the first and second patch antenna elements; and a plurality of ML slots disposed between adjacent patch antenna elements of the plurality of patch antenna elements.











Claim 11, The antenna array of claim 10, wherein the antenna array is a microstrip patch antenna comprising N patch antenna elements and N-1 ML slots.


Claim 12, The antenna array of claim 10, wherein at least one patch antenna element of the plurality of patch antenna elements has ML slots disposed along two adjacent sides of the at least one patch antenna element.

Claim 13, The antenna array of claim 10, wherein the antenna array is an N×M antenna array comprising the plurality of patch antenna elements.

Claim 14, The antenna array of claim 13, wherein N equals M.

Claim 15, The antenna array of claim 13, wherein at least one patch antenna element of the plurality of patch antenna elements has ML slots disposed along four sides of the at least one patch antenna element.

Claim 16, A method, comprising:
forming first and second antenna elements on a first side of a substrate, the first and second antenna elements separated by a gap; and
forming a meander line (ML) slot in a ground plane disposed on a second side of the substrate, the ML slot aligned with the gap between the first and second antenna elements, where the ML slot comprises two multiply folded sections extending from opposite ends of that ML slot towards a center point of that ML slot with the opposite ends of the two multiply folded sections connected by a linear section extending between the opposite ends of the ML slot, and where distal ends of the two multiply folded sections are separated by a fixed distance.





Claim 17, The method of claim 16, wherein forming the ML slot in the ground plane comprises: disposing the ground plane on the second side of the substrate by electroplating; and forming the ML slot in the ground plane by etching.


Claim 18, The method of claim 17, further comprising patterning photoresist on the second side of the substrate prior to disposing the ground plane, the patterned photoresist defining the ML slot.

Claim 19, The method of claim 16, comprising: forming a third antenna element on the first side of the substrate, the third antenna element separated from the second antenna element by a second gap; and forming a second ML slot in the ground plane aligned with the second gap between the third and second antenna elements.

Claim 20, The method of claim 19, comprising: forming a fourth antenna element on the first side of the substrate, the fourth antenna element separated from the first antenna element by a third gap and separated from the third antenna element by a fourth gap; and forming a third ML slot in the ground plane aligned with the third gap between the fourth and first antenna elements and a fourth ML slot aligned with the fourth gap between the fourth and third antenna elements.


Claim 21, The method of claim 16, comprising forming a second ML slot in the ground plane aligned with the gap between the first and second antenna elements.


Claim 22, The method of claim 16, wherein the distal ends of the two multiply folded sections are connected to a tunable capacitor.


US Patents 11005174
Claim 1, An antenna array, comprising: first and second patch antenna elements disposed on a first side of a substrate, the first and second patch antenna elements separated by a gap; and
point symmetric complementary meander line (PSC-ML) slots formed in a ground plane disposed on a second side of the substrate, the PSC-ML slots comprising a pair of meander line (ML) slots having mirrored symmetry about a symmetry point of the gap and aligned with the gap between the first and second patch antenna elements, where each of the pair of ML slots comprises two multiply folded sections extending from opposite ends of that ML slot towards a center point of that ML slot with the opposite ends of the two multiply folded sections connected by a linear section extending between the opposite ends of the ML slot, where distal ends of the two multiply folded sections are separated by a fixed distance.

Claim 2, The antenna array of claim 1, wherein a gap distance between the first and second patch antenna elements is less than 0.1λ.sub.g, where λ.sub.g is a guided wavelength of an excitation frequency of the antenna array.

Claim 1, An antenna array, comprising: 
the PSC-ML slots comprising a pair of meander line (ML) slots having mirrored symmetry about a symmetry point of the gap and aligned with the gap between the first and second patch antenna elements.

Claim 9, The antenna array of claim 6, wherein a length of the PSC-ML slots is greater than a length of the gap.


Claim 1, An antenna array, comprising: 
the PSC-ML slots comprising a pair of meander line (ML) slots having mirrored symmetry about a symmetry point of the gap and aligned with the gap between the first and second patch antenna elements. 

Claim 8, The antenna array of claim 6, wherein each of the pair of ML slots comprises meander lines extending from opposite ends of that ML slot towards a center point of that ML slot, the meander lines are separated by a fixed distance.

Claim 3, The antenna array of claim 1, comprising a tunable capacitor between the distal ends of the two multiply folded sections.

Claim 5, An antenna array, comprising: a plurality of patch antenna elements including first and second patch antenna elements disposed on a first side of a substrate, the first and second patch antenna elements separated by a gap; and a plurality of point symmetric complementary meander line (PCS-ML) slots formed in a ground plane disposed on a second side of the substrate and disposed between adjacent patch antenna elements of the plurality of patch antenna elements, the plurality of PSC-ML slots comprising a pair of meander line (ML) slots aligned with the gap between the first and second patch antenna elements.

Claim 11, The antenna array of claim 5, wherein the antenna array is a microstrip patch antenna comprising N patch antenna elements and N−1 PCS-ML slots.

Claim 12, The antenna array of claim 5, wherein at least one patch antenna element of the plurality of patch antenna elements has PCS-ML slots disposed along two adjacent sides of the at least one patch antenna element.

Claim 13, The antenna array of claim 5, wherein the antenna array is an N×M antenna array comprising the plurality of patch antenna elements.

Claim 14, The antenna array of claim 13, wherein N equals M.

Claim 15, The antenna array of claim 13, wherein at least one patch antenna element of the plurality of patch antenna elements has PCS-ML slots disposed along four sides of the at least one patch antenna element.

Claim 16, A method, comprising:
forming first and second antenna elements on a first side of a substrate, the first and second antenna elements separated by a gap; and
forming point symmetric complementary meander line (PSC-ML) slots in a ground plane disposed on a second side of the substrate, the PSC-ML slots comprising a pair of meander line (ML) slots having mirrored symmetry about a symmetry point of the gap and aligned with the gap between the first and second antenna elements, each of the pair of ML slots comprising two multiply folded sections extending from opposite ends of that ML slot towards a center point of that ML slot with the opposite ends of the two multiply folded sections connected by a linear section extending between the opposite ends of the ML slot, wherein distal ends of the two multiply folded sections are separated by a fixed distance.

Claim 17, The method of claim 16, wherein forming the PSC-ML slots in the ground plane comprises: disposing the ground plane on the second side of the substrate by electroplating; and forming the PSC-ML slots in the ground plane by etching.

Claim 18, The method of claim 17, further comprising patterning photoresist on the second side of the substrate prior to disposing the ground plane, the patterned photoresist defining the PSC-ML slots.

Claim 19, The method of claim 16, comprising: forming a third antenna element on the first side of the substrate, the third antenna element separated from the second antenna element by a second gap; and forming other PSC-ML slots in the ground plane that are aligned with the second gap between the third and second antenna elements.

Claim 20, The method of claim 19, comprising: forming a fourth antenna element on the first side of the substrate, the fourth antenna element separated from the first antenna element by a third gap and separated from the third antenna element by a fourth gap; and forming additional PSC-ML slots in the ground plane that are aligned with the third gap between the fourth and first antenna elements and that are aligned with the fourth gap between the fourth and third antenna elements.

Claim 16, A method, comprising:
the PSC-ML slots comprising a pair of meander line (ML) slots having mirrored symmetry about a symmetry point of the gap and aligned with the gap between the first and second antenna elements.

Claim 3, The antenna array of claim 1, comprising a tunable capacitor between the distal ends of the two multiply folded sections.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845